                                                                                                                                                                                       9t+

   FILED                                                                                                                         L
                                                                                                                                                               r       4a
                                                                                                                           I
                                                                                                                          -e                       -
                                                                                                                                                       ,   )UtL)z
                                         <.-1t   /   ?


                                                                        F

CTERK U.S. DEMICTCOUHf
                                                                            -F

                                                                    ,Z
                                                 ti/{-c
                                                                                 7-{;
      r                  /wl
                                                     -
                                                      /)
       J,            is                                                                           -
                                                                                                             -    F




                                                                                                                 l-
                                                                                                                                            4F--
                                                                                                                                            bLz/o                           -t
                               ul_f                              Z r/f-                               :.,\ )          (
                                                                                                                                       /                   75Sur.
                                       f4/T                                      -


                                                                                     4/hrA
                                                                                            ;-/
                                                                                                         I




                                                                                                                                  7                            ,4aL
                                                                                                      4r                                                                         ()-
                                                                                     l.nC                                                          ^       t
                                                                                                                                J /Lr
                                                                                                                               ---'-



                                                            -f/tr                           /Z                                    Tr/;Z.t-
                                                                                                                                            --t-
                                                                                                                                                   tnese
                             THlL                               4/Jd_


                         )              /{4                                                                                        -//i6
                                                                                                                                   a-rat^                  A       -




                             )t
                                        *,-/^ \-
                                               /
                                       YZal                                          ,sTfloz
                                                            c/-                                                                                    t/7/,



                                       OT{TA DD{
                                  rl     oL                06
                                                                     ;E E       FF
                                  -= =
                                               rE


                                                                     =Ii N lN
                                  :-
                                 lJl --
                                 \-
                                                                     EEHNN
                                 .o=
                                 \--                                 IlN*F
                                                                     \J
                                                                        Z I N.
                                '\t--
                                (-!--
                                N5=                                            Ells
                                                                                I
                                o=                                     ffill
                                                                                        lv)

                                r-=

                                           rE
                                                                       ,'*::
                                                                       ,


                                                                       l,
{Il
{}                                                                     ;;
f!r
fi                                         -
                                                                           *
                                                         a3
.lrl
  I
li.t.
,ti
u!
u!


                                IP:
{:,
lrl
(!
              S-
              t\
                                                                E.,\
               \l
                   \
                                -oJ --\ u                        -
                                t^ h"   c-"\
                                    --\ ;(
                                 \
              (\t.'
*..                \
        {,
q..
                                                                c-'(
+'\                                                 \3
Sr\
i..                   l\
      -f-J




\, (\\-
.:      -..(                                        \
t*ror
lr\
t.aaaa
                                   \                 'il E'
                                                         )-
=lr
:
r-.r


}N
-=
              \:.
              \
                            I
                            I

                                  st'N?i
                                     aa il,         he




                                                                tr
      i.r
      -.ttl

*\                                    \\
f\
--.
f
      Itta




                    $'..'
                           \.     s" JtN                        Nt

:-                         (\
                                      \n'   {1                  Nr

 S\-
 =rJ                                  \^ N               (\.
 *\
                                      )\ $' B
       -
                                      i \,s
       f..

       af

 t.
       :
                                          '-*\
                                        \-.^\
 tt




                                       $
 -t    ro
 --.ra
 rha.




                                      r[]
 -r-




                                      das'               t/\
                                        \                 I\r                   FoRE';yf_" ,t^
